DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 10/24/2022.
Claims 1-20 are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 11/22/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott-Nash et al. (US 2018/0086453) as modified by Altman et al. (US 2018/0104829), and further in view of Gillett (US 2019/0369641).
Re Claim 1 and 19: Scott-Nash et al. teaches apparatus and method for unmanned aerial vehicle servicing of modular device assembly, which includes receiving external power from at least one robot (¶ 26-33+, 42-43+, 53+); executing at least one authentication protocol (¶ 30-39, 48+); based on a successful authentication result, disengaging at least one magnet associated with a battery compartment (¶ 53-56+); receiving a battery replacement confirmation message (26+ 53+); engaging the at least one magnet associated with the battery compartment (¶ 55+); and transmitting at least one power release message to the at least one robot (¶ 33+). Scott-Nash also teaches receive device information from the at least one IoT device (see ¶ 2+).
Scott-Nash fails to specifically teach that the at least one power release message is configured to enable at least one robot to disengage.
Altman et al. teaches field replaceable battery pack and lift counterbalance for a mobile manipulation robot, wherein at least one power release message is configured to enable at least one robot to disengage (¶ 43+).
In view of Altman et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Scott-Nash at least one power release message is configured to enable at least one robot to disengage so as to transmit an alert/warning of a low power detection to the main device and thereby facilitate the replacement without facing any interruption and/or malfunction of the device/system.
Scott-Nash as modified by Altman fails to specifically teach disengage from the battery compartment.
Gillett teaches robot and drone array, which includes a battery compartment 900 (see fig.# 9b) and means of removing or installing a battery 204 in the battery compartment (¶ 52+) or via a pre-programmed trajectory algorithm (¶ 65+). 
In view of Gillett’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Scott-Nash means of disengaging from the battery compartment so as to provide a pre-programmed algorithm to change or install a battery into the battery compartment.
Re Claim 2: Scott-Nash et al. as modified by Altman et al. teaches apparatus and method, wherein the at least one robot {herein UAV or drone 602} is one of: a land-based robot, an air- based robot, and a water-based robot (see fig.# 6; ¶ 35+).
Re Claim 3: Scott-Nash et al. as modified by Altman et al. teaches apparatus and method, wherein the external power from the at least one robot is transmitted via at least one of the following power configurations: Type A, Type B, Type C, Type D, Type E, Type F, Type G, Type H, Type |, Type J, Type K, Type L, Type M, Type N, Type O, USB-A, USB-B, USB-C, Mini- USB, Micro-USB, USB 3, Lightning, Thunderbolt, and PCle (¶ 24-294).
Re Claim 4: Scott-Nash et al. as modified by Altman et al. teaches apparatus and method, wherein the at least one authentication protocol is at least one of: password authentication, two- factor authentication, token authentication, transaction authentication, computer recognition authentication, Kerberos, and SSL/TSL (¶ 34+).
Re Claim 5: Scott-Nash et al. as modified by Altman et al. teaches apparatus and method, further comprising utilizing at least one of the following encryption protocols: DES/3DES, Blowfish, AES, Twofish, IDEA, MD5, SHA 1, HMAC, RSA, and quantum (¶ 49+).
Re Claim 6: Scott-Nash et al. as modified by Altman et al. teaches apparatus and method, wherein the at least one magnet is an electromagnet (¶ 42+).
Re Claim 6: Scott-Nash et al. as modified by Altman et al. teaches apparatus and method, wherein battery status information comprises at least one value indicating a charge level of a battery (¶ 53+).
Re Claim 7: Scott-Nash et al. as modified by Altman et al. teaches apparatus and method, wherein the authentication protocol comprises at least one RFID chip (¶ 33+, 49+).
Re Claim 9: Scott-Nash et al. as modified by Altman et al. teaches apparatus and method, wherein the battery replacement confirmation message comprises information indicating that at least one battery was installed successfully, the battery replacement confirmation message received from at least one of: the at least one robot and an IoT device {herein disclosed in ¶ 2} (¶ 53-54+).
Re Claim 20: Scott-Nash et al. as modified by Altman et al. teaches apparatus and method, wherein the device information comprises at least one of: a set of GPS coordinates, a device identifier, operating system characteristics, altitude, and date of last battery replacement (¶ 40- 41+).

Allowable Subject Matter
Claims 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach placing a first basic magnet in proximity to a second basic magnet, wherein the second basic magnet is affixed to a hatch covering at least one external power outlet on an IoT device; connecting to the at least one external power outlet affixed to the IoT device; transmitting external power to the IoT device; authenticating the IoT device by executing at least one authentication protocol; based on a successful authentication result, removing a first battery from the IoT device; inserting a second battery into the IoT device; transmitting at least one battery replacement confirmation message; receiving at least one power release message. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (US 2018/0194466) teaches unmanned aerial vehicle, method of providing airborne replenishment, aerial platform and control method thereof.
Cha et al. (US 2021/0380016) teaches delivery system between drone and vehicle and method for controlling the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. STEVE PAIK can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2876